Citation Nr: 1719704	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1988 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO granted service connection for DDD of the lumbar spine; an initial 20 percent rating was awarded, effective January 2009--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran disagreed with the initial 20 percent disability rating assigned to the above-cited service-connected low back disability. 

In September 2012, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO. A copy of the hearing transcript has been uploaded to the Veteran's electronic record.

In June 2014, and, more recently in February 2016, the Board remanded the matter on appeal for additional substantive development; specifically, to obtain outstanding private treatment records and to schedule the Veteran for a VA examination to determine the current (then) severity of his low back disability.  The requested development was undertaken and the matter has returned to the  Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  The Board finds that a remand is necessary to obtain outstanding private treatment records and to schedule the Veteran for a VA examination to determine the nature and extent of his low back disability.  The Board will discuss each reason for remand below. 

i) Private Treatment Records

After issuance of the Board's February 2016 remand, the Veteran identified possible outstanding private treatment records in an August 2016 statement to VA. Specifically, he referenced treatment by Dr. E. at McLeod Hospital in Florence, South Carolina, and Dr. F. at Southeastern Spine Institute in Charleston, South Carolina, both of whom had informed the Veteran that he required a second lumbar spine surgery.  As these outstanding treatment records might contain evidence as to the severity of the Veteran's low back disability, they are potentially relevant to the claim and must be secured on remand.  Id. 

ii) VA examination

Pursuant to the Board's February 2016 remand directives, VA reexamined the Veteran's lumbar spine in April 2016.  (See VA Spine Disability Benefits Questionnaire (DBQ)).  In an August 2016 statement to VA, the Veteran maintained that his low back had "deteriorated" since the April 2016 examination.  (See Veteran's August 2016 statement to VA).  As such, this claim must also be remanded for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any outstanding records relating to his low back disability.  The Board is particularly interested in records relating to his low back from Dr. E. of McLeod Hospital, Florence, South Carolina, and Dr. F. of Southeastern Spine Institute, Charleston, South Carolina.  See Veteran's August 2016 statement to VA. 
   
If he returns a signed release of information, attempt to obtain and associate with the electronic record any private treatment records.  All attempts to obtain these records should be documented in the Veteran's Veterans Benefits Management System (VBMS) electronic record system.
   
2.  After any additional records have been obtained pursuant to the development requested in directive one (1), schedule the Veteran for appropriate VA examination to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected lumbar spine disability.  The Veteran's Virtual VA and VBMS  electronic records must be made available to the examiner performing an examination, and the examiner is asked to indicate that he/she has reviewed the Veteran's electronic records.  All indicated tests should be accomplished and all clinical findings reported in detail.
   
a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's lumbar spine disability-to specifically include muscle spasm, guarding, foot drop, right lower extremity radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  (The examiner is hereby advised that service connection has been established for left lower extremity radiculopathy and that a 60 percent disability rating has been assigned). Any other neurological manifestations of the Veteran's low back disability should be described in detail. 
   
b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine. If pain on motion of the lumbar spine is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during any flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.

c) The examiner must also indicate the presence of any favorable or unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The examiner is hereby notified that the Veteran's representative has argued that there is evidence of record demonstrating that the Veteran has favorable ankylosis of the entire thoracolumbar spine.  (See Veteran's representative's March 2017 written argument to VA.)
 
d) The examiner must also discuss the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the lumbar spine. If no bedrest has been prescribed, the examiner should so state.

e) The examiner is requested to provide a discussion of the functional effects of the service-connected lumbar spine disability relative to the Veteran's ability to secure and follow a substantially gainful occupation.  

The VA examiner is hereby advised that in an August 2016 statement to VA, the Veteran maintained that because of his low back disability, it had been a "struggle" to work.  In addition the evidence of record also discloses that the Veteran was off work as a purchasing agent for an automotive dealership for six (6) weeks because of his lumbar spine pain in 2014 and that he has reported having missed work and received a decrease in his performance evaluation because he has been unable to perform certain duties as a result of low back pain.  (See June 2011 VA hypertension report at page 2.)
   
The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.
   
3.  If warranted by the results of the examination and/or other evidence of record, refer the issue of extraschedular consideration for the Veteran's service-connected lumbar spine disability to the Director of Compensation Service.
   
4.  Then readjudicate the issue of entitlement to an increased initial disability rating in excess of 20 percent for DDD of the lumbar spine.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide them an opportunity to respond before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

